

116 S1308 IS: Faith-Based Community Center Protection Act
U.S. Senate
2019-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1308IN THE SENATE OF THE UNITED STATESMay 2, 2019Mr. Heinrich (for himself and Ms. McSally) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo allow Homeland Security Grant Program funds to be used to safeguard faith-based community
			 centers  and houses of worship across the United States, and for other
 purposes.1.Short titleThis Act may be cited as the Faith-Based Community Center Protection Act.2.Amendment to Homeland Security Grant ProgramTitle XX of the Homeland Security Act of 2002 (6 U.S.C. 601 et seq.) is amended—(1)in section 2001 (6 U.S.C. 601)—(A)by redesignating paragraphs (10) through (14) as paragraphs (12) through (16), respectively;(B)by redesignating paragraphs (6) through (9) as paragraphs (7) through (10), respectively;(C)by inserting after paragraph (5) the following:(6)Faith-based community centerThe term faith-based community center means—(A)a facility operated by a nonprofit faith-based community organization for the provision of recreational, social, or education services; or(B)a house of worship.; and(D)by inserting after paragraph (10), as so redesignated, the following:(11)NonprofitThe term nonprofit means an organization described under section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code.; and(2)in section 2008 (6 U.S.C. 609)—(A)in subsection (a)—(i)in paragraph (13), by striking and at the end;(ii)by redesignating paragraph (14) as paragraph (15); and(iii)by inserting after paragraph (13) the following:(14)protecting a faith-based community center or vulnerable populations, including children or the elderly; and; and(B)by adding at the end the following:(g)Protection of faith-Based community centers and vulnerable populations(1)Allocation of grant fundsOf the total amount authorized to be appropriated under paragraph (3) for grants awarded for the purpose described in subsection (a)(14), the Administrator shall award—(A)50 percent for the protection of faith-based community centers and vulnerable populations in communities with a population of not more than 1,000,000 individuals, as determined by the latest available decennial census; and(B)50 percent for the protection of faith-based community centers in communities and vulnerable populations with a population of more than 1,000,000 individuals, as determined by the latest available decennial census.(2)Authorization of appropriationsThere are authorized to be appropriated $75,000,000 for fiscal year 2020 to the Administrator to make grants for the purpose described in subsection (a)(14)..3.False information and hoaxesSection 1038(a)(1)(A) of title 18, United States Code, is amended by striking 5 years and inserting 10 years.